Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/01/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are Claims 1, 3-25, 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akkerman (US 20080291438 A1) and further in view of Lucas (US 6089108 A) and bottles as evidenced by Schmidt (US 6549292 B1).
Regarding claims 1, 3-15 and 19-25, Akkerman discloses a method of inspecting a glass bottle on
a conveyor [0042] wherein a number of images (at another moment/and or position [0051] thus another viewing angle, see also [0009]) are taken in short succession and upon identification of a potential flaw in an image the image is compared to another image to determine if the potential flaw also exists in another image to determine if the potential flaw is a real flaw [0048]-[0052].
Akkerman discloses a potential defect being identified, or classified, by a change in polarization
detection of light [0040]-[0043].  Akkerman appears to disclose that a potential flaw is classified as a real flaw if it is matched with a similar possible flaw in another image of the same location [0051]-[0053] however fails to disclose a detailed example of a scenario with three images. Akkerman suggests to further increase chances of detection a plurality of images are made of each bottle [0068] and indicates if the same flaw shows on more than one image with matching characteristics it is a real flaw and also suggests this method reduces false reject [0051]-[0053], [0087]-[0089]. 
It would be obvious to one skilled in the art in the event of more than two images if the potential flaw appeared in a majority of the images as taught it would be classified as a real flaw and as a false flaw if only appearing in one image. Alternatively, if the potential flaw occurs in multiple images it would be obvious to one skilled in the art to have further investigative processing such as comparing qualities of the detected potential flaw as taught by Akkerman [0051].  Additionally, Akkerman discloses 
Although, Akkerman uses the term false and does not use the term, “parasitic” the presently
claimed method is made obvious by Akkerman as discussed above. What the flaws are referred to as
does not patentably distinguish the claim when the method steps are disclosed. Akkerman discloses using an infrared camera as indicated by Applicant page 16 of the remarks filed 12/19/2018. Alternatively, using an infrared camera with a corresponding sensor to detect a flaw based on the detected intensity is well known in the art of examining bottles as evidenced by Schmidt
(US 6549292 B1). It would be obvious to one skilled in the art to use the analysis method of Akkerman
with the detection method of Schmidt to identify “real” flaws in the finish of a glass bottle.
Akkerman fails to disclose inspecting between the shaping the heated glass in step b. of claim 1 and cooling in step c. of claim 1.
In the analogous art of inspecting glass bottles and particularly comparing images of the glass bottle, Lucas discloses forming bottle from a typical I.S. (individual section) machine as one skilled in the art would understand comprises heating, glass product, or batch materials, shaping the product and cooling the product (at least Col 6; lines 9-60).  Lucas points out the flaws of inspecting cooled bottles for flaws due to time delay (Col 2; lines 1-65) and that when a the flaw is resultant of a foreign object in the mold there is a delay between the detected cooled bottle and a large amount of bottles will need to be discarded and production must be shut down.  Lucas solves said issue via hot bottle inspections (Col 3; line 34-35, Col 15; lines 18-32).  It would have been obvious to one of ordinary skill in the art to apply the glass inspection method of Akkerman specifically to the hot glass bottles to avoid the deficiencies of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant’s arguments regarding Akkerman disclosing filled bottles are moot.
Examiner disagrees with the basis of this argument because the claims require classifying the
defect as real if it occurs in at least a majority of images in the same position and in comparing
similarities as taught by prior art Akkerman it is determining if the same defect is occurring in multiple
images.
One of ordinary skill in the art would recognize that defects would be identified due to differences in reflection whether the bottle is hot or filled because the difference would be caused by a change, or impurity, in the bottle whether it be in the glass or liquid.  Comparing images further verifies the defect as taught by both Akkerman and Lucas.
Regarding Applicants arguments that Akkerman compares additional flaws for example by position, form color and other features stated in embodiments Applicant has pointed to in [0052]-[0053], the disclosure of additional embodiments in the prior art does not negate the teachings of the prior art.  Additionally the present claims recite a method comprising thus the claims are also not limited to the recited steps.
Conclusion

US 6584805 B1, US 6118526 A, US 6049379 A, US 7607545 B2, US 5437702 A hot bottle inspecting
US 7924421 B2, US 6863860 B1, defects
US 5926268 A, US 5926556 A, US 6025910 A, US 4639263 A determines variation between orientation of defects, or plurality of images
US 20140002723 A1 compares pixels from first and second image capture representing same point on object [0005]
US 20130271755 A1 images compared at least two snapshots [0017], [0049] filled
US 20130136315 A1 [0006]-[0007] com pare images, [0056]
US 20110141265 A1 images compared to predetermined parameters

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741